Appeal from a judgment of the Supreme Court, Monroe County (Stephen K. Bindley, J.), rendered September 13, 2007. The judgment convicted defendant, upon a nonjury verdict, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1683Memorandum: Defendant appeals from a judgment convicting her upon a nonjury verdict of manslaughter in the first degree (Penal Law § 125.20 [1]). Defendant failed to preserve for our review her challenge to the legal sufficiency of the evidence (see People v Gray, 86 NY2d 10, 19 [1995]). We reject the further contention of defendant that she was denied effective assistance of counsel (see People v McDaniel, 13 NY3d 751 [2009]; People v Forsythe, 59 AD3d 1121, 1123 [2009], lv denied 12 NY3d 816 [2009]; see generally People v Baldi, 54 NY2d 137, 147 [1981]). Finally, the sentence is not unduly harsh or severe. Present— Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.